 Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 1 of 14                      PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTREN DIVISON


GERALDINE WARE,
Individually, and on behalf of
all other similarly situated current and
former employees,

Plaintiff,                                                    CASE NO.
                   v.

ST. JOHN’S COMMUNITY SERVICES,
ST. JOHN’S COMMUNITY SERVICES                                FLSA Opt-In Collective Action
(TENNESSEE), ST. JOHN’S COMMUNITY
SERVICES (PENNSYLVANIA), and
ST. JOHN’S COMMUNITY SERVICES                                JURY DEMANDED
(VIRGINIA),

Defendants.
____________________________________________________________________________

                ORIGINAL COLLECTIVE ACTION COMPLAINT
______________________________________________________________________________
        Plaintiff, Geraldine Ware (“Plaintiff”), individually, and on behalf of herself and other

similarly situated current and former hourly-paid service specialists, brings this collective action

against St. John’s Community Services, St John’s Community Services (Tennessee), St John’s

Community Services (Pennsylvania) and St John’s Community Services (Virginia), hereinafter

(“Defendants”), and alleges as follows:

                                             I.
                                       INTRODUCTION

1. This lawsuit is brought against Defendants as a collective action under the Fair Labor

    Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., to recover unpaid FLSA overtime

    compensation and other damages owed to Plaintiff and other similarly situated employees

    who are members of a class as defined herein and who currently are or previously were


                                                 1
    Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 2 of 14                      PageID 2



     employed by Defendants during the three (3) years preceding the filing of the collective

     action.

                                               II.
                                    JURISDICTION AND VENUE

2. The FLSA authorizes court actions by private parties to recover damages for violations of the

     FLSA’s wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claims are based on 29

     U.S.C. § 216(b) and 28 U.S.C. § 1331.

3. Venue in this District is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiff was

     employed by Defendants in this District during all times relevant to this action, Defendants

     have regularly conducted and continue to conduct business in this District and have engaged

     and continue to engage in wrongful conduct alleged herein in this District during all material

     times in this cause.

                                               III.
                                        CLASS DESCRIPTION

4. Plaintiff brings this action on behalf of herself and the following similarly situated persons:

               All current and former hourly-paid employees in the United States who
               were employed as services specialists by Defendants at any time during the
               applicable limitations period covered by this Collective Action Complaint
               (i.e. two years for FLSA violations and three years for willful FLSA
               violations) up to and including the date of final judgment in this matter, and
               who is a Named Plaintiff or who elects to opt-in to this action pursuant to
               the FLSA, 29 U.S.C. § 216(b). (Collectively, “the class” or “class
               members”). 1

                                                  IV.
                                                PARTIES

5. Defendant St John’s Community Services is a District of Columbia Non-Profit Corporation

     with its principal address at 2201 Wisconsin Avenue Northwest (Suite C150), Washington,


1
 Plaintiff reserves the right to modify or amend the Class Description upon newly discovered
information gathered through the discovery process.
                                                     2
 Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 3 of 14                   PageID 3



   DC 20007-4129. Defendant St. John’s Community Services has been an “employer” of

   Plaintiff and similarly situated employees, as that term is defined in the FLSA, 29 U.S.C.

   §203(d), during the relevant period to this action. According to the Tennessee Secretary of

   State, Defendant St. John Community Services may be served through its registered agent for

   service of process: Doug Clark, 789 Stage Hills Blvd., Bartlett. TN 38133-4052.

6. Defendant St John’s Community Services (Tennessee) is a Tennessee Non-Profit

   Corporation with its principal address at 80 Volunteer BLVD, Jackson, Tennessee 38305-

   5418. Defendant St. John’s Community Services (Tennessee) has been an “employer” of

   Plaintiff and similarly situated employees, as that term is defined in the FLSA, 29 U.S.C.

   §203(d), during the relevant period to this action. Defendant St. John Community Services

   (Tennessee) may be served through its registered agent for service of process: Doug Clark,

   789 Stage Hills Blvd., Bartlett. TN 38133-4052.

7. Defendant St John’s Community Services (Pennsylvania) is a Pennsylvania Corporation with

   its principal address at 1980 Delaware Avenue (Suite 302) Philadelphia, PA. 19125.

   Defendant St. John’s Community Services (Pennsylvania) has been an “employer” of

   Plaintiff and similarly situated employees, as that term is defined in the FLSA, 29 U.S.C.

   §203(d), during the relevant period to this action. Defendant St. John Community Services

   (Pennsylvania) may be served through its registered agent for service of process: Corporation

   Service Corporation, 251 Little Falls Drive, Wilmington, Delaware, 19808.

8. Defendant St John’s Community Services (Virginia) is a Virginia Corporation with its

   principal address at 7611 Little River Turnpike West, Suite 201, Annandale, Virginia

   22003. Defendant St. John’s Community Services (Virginia) has been an “employer” of

   Plaintiff and similarly situated employees, as that term is defined in the FLSA, 29 U.S.C.



                                               3
 Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 4 of 14                    PageID 4



   §203(d), during the relevant period to this action. Defendant St. John Community Services

   (Virginia) may be served through its registered agent for service of process: Charles H. Nave,

   316 Mountain Avenue SW, Roanoke, VA 24016.

9. Defendants constitute an integrated enterprise as that term is defined in the FLSA, 29 U.S.C

   § 203(r),

10. Plaintiff Geraldine has been employed by Defendants as an hourly-paid services specialist

   within this District during all relevant periods herein. (Plaintiff Ware’s Consent to Join this

   Collective Action is attached hereto as Exhibit A).

                                             V.
                                        ALLEGATIONS

11. Defendants are an integrated enterprise that provide service and support to individuals with

   disabilities and their families in various counties in Tennessee, Pennsylvania and Virginia.

12. Defendants have been the “employer” of the Plaintiff and class members within the meaning

   of 29 U.S.C. § 203(d), at all times material to this action.

13. Defendants employed Plaintiff and class members as services specialist and were responsible

   for establishing and administering their pay, including the applicable FLSA overtime

   compensation rates of pay, during all times material to this action.

14. The decisions regarding the compensation of Plaintiff and other members of the class, and

   other terms of employment, were made through a centralized management group during all

   relevant times.

15. Defendants have, and continue to, employ a timekeeping system for tracking and reporting

   its hourly-paid employees’ work hours.




                                                 4
 Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 5 of 14                   PageID 5



16. Specifically, Defendants used designed computers or other devices at the homes of disabled

   clients to which Plaintiff and others similarly situated were assigned as their time keeping

   system.

17. Such computers were programed only to allow Plaintiff and others similarly situated to

   “clock-in” and record their hours worked at the beginning time of their respective shift and

   “clock-out” at the ending of their respective shift.

18. Furthermore, Plaintiff and others similarly situated could not “clock-in” and record their

   hours when performing work duties at homes to which they were not assigned.

19. Plaintiff and others similarly situated had no means to record their compensable work time

   other than during the period of their assigned shifts at their assigned homes.

20. Defendants did not provide Plaintiff and others similarly situated a log or any other form by

   which they could record their time to receive compensation for that time spent working

   outside the hours of their assigned shifts, including a recording of overtime work performed.

21. Defendants have a common plan, policy, and practice of requiring, inducing, expecting

   and/or, suffering or permitting, Plaintiff and class member to perform work “off the clock,”

   without being compensated for such work in an effort to save on labor costs and remain

   within their budgeted labor costs.

22. Defendant have had a common plan, policy, and practice of working Plaintiff and class

   members “off the clock” in a variety of ways during all times material, including but not

   limited to:

       (a) Performing work duties outside their scheduled shifts without being “clocked-in” to

           Defendants’ timekeeping system, (such as cleaning of homes, picking up supplies and




                                                 5
 Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 6 of 14                     PageID 6



          medications, all without Plaintiff and class members being paid for such “off the

          clock” work time at the applicable FLSA overtime compensation rates of pay; and/or

       (b) Requiring Plaintiff and others similarly situated to perform work duties while

          Defendants’ computer server – used to record their work time – was malfunctioning

          (“down”) without later editing-in such work time into Defendants’ timekeeping

          system, all of which resulted in Plaintiff and class members not being paid for such

          “off the clock” work time at the applicable FLSA overtime compensation rates of

          pay; and/or

       (c) Requiring Plaintiff and others similarly situated at the end of their assigned shifts to

          travel from their assigned home to a non-assigned home where designated

          computer(s) or device(s) would not allow them to “clock-in” to record their

          compensable time and, perform services specialist work duties to “fill-in” for an

          another services specialist who failed to show up for work duties, without being able

          to record such travel time and the work time (including overtime) performed at such

          non-assigned home; and/or,

       (d) Requiring Plaintiff and others similarly situated to administer medication and attend

          to other critical needs of Defendants’ disabled clients during “off-duty” hours without

          being “clocked-in” to Defendants’ timekeeping system, all without Plaintiff and class

          members being paid for such “off the clock” time at the applicable FLSA overtime

          compensation rates of pay.

23. Defendants had constructive as well as actual knowledge of Plaintiff and others similarly

   situated performing such unrecorded work but failed to edit-in such unrecorded compensable

   work time (including overtime) into their centralized time keeping system. For example,



                                                6
 Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 7 of 14                    PageID 7



   Defendants had actual knowledge of the shift starting times of each “home” at which time

   Plaintiff and others similarly situated were required to perform work duties “off-the-clock”

   until the assigned services specialist “clocked-in” and relieved them from such work duties.

   However, Defendants failed to edit-in and record the non-assigned “off-the-clock” work time

   of Plaintiff and others similar situated in such circumstances.

24. Since such aforementioned “off-the-clock” work time was not recorded or edited-in to

   Defendants’ time-keeping system, Plaintiff and others similarly situated were not

   compensated at the applicable overtime rates of pay for such “off-the-clock” work time

   within weekly pay periods during all times material to this action. As a result of Defendants’

   failure to compensate Plaintiff and class members for all their compensable time, Plaintiff

   and class members are entitled to at least the applicable FLSA overtime compensation rates

   of pay for all such time.

25. The aforementioned unpaid “off-the-clock” wage claims of Plaintiff and those similarly

   situated were unified by a common theory of Defendants’ FLSA violations.

26. Plaintiff and those similarly situated worked in excess of 40 hours per week (as well as in

   excess of 80 hours bi-weekly) within weekly pay periods during all times material to this

   collective action.

27. During all times material, Defendants have had a common plan, policy, and practice of:

       (a) Failing to “edit in” and shifting certain compensable work time of Plaintiff and others

           similarly situated to future pay periods in order to reduce their overtime compensation

           in such applicable pay periods.




                                                7
 Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 8 of 14                     PageID 8



28. Consequently, Plaintiff and others similarly situated were not paid properly or fully

   compensated for all their overtime hours at the applicable FLSA overtime rates of pay within

   weekly pay periods during all times material to this action.

29. As a result, Plaintiff and class members are entitled to at least the applicable FLSA overtime

   compensation rates of pay for all such unpaid work time.

30. The unpaid wage claims of Plaintiff and class members are unified through a common theory

   of Defendants’ FLSA statutory violations.

31. At all times material to this action, Plaintiff and those similarly situated are or have been

   “employees” of Defendants as defined by Section 203(e)(1) of the FLSA, and worked for

   Defendants within the territory of the United States within three (3) years preceding the filing

   of this lawsuit.

32. At all times material to this action, Defendants have been an enterprise engaged in commerce

   or in the production of goods for commerce as defined by Section 203(s)(1) of the FLSA,

   with annual revenue in excess of $500,000.00.

33. At all times material to this action, Defendants have been subject to the pay requirements of

   the FLSA because they have been engaged in an integrated enterprise engaged in interstate

   commerce and their employees have also been engaged an interstate commerce during the

   applicable statutory period.

34. Defendants have, and continue to, employ hourly-paid services specialists.

35. Plaintiff and putative class members are current or former hourly-paid services specialist

   employees of Defendants.




                                                8
 Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 9 of 14                     PageID 9



36. The net effect of Defendants’ aforementioned common plan, policy, and practice of

   working Plaintiff and class members “off the clock” is that they willfully violated the FLSA

   and enjoyed ill-gained profits at the expense of Plaintiff and the class.

37. Although at this stage Plaintiff is unable to state the exact amount owed to her and other

   members of the class, she believes such information will become available during the course

   of discovery. However, when an employer fails to keep complete and accurate time records,

   employees may establish the hours worked solely by their testimony and the burden of proof

   of overcoming such testimony shifts to the employer.

                                      VI.
                         COLLECTIVE ACTION ALLEGATIONS

38. Plaintiff, on behalf of herself and other members of the class, repeats and re-alleges

   Paragraphs 1 through 37 above as if they were set forth herein.

39. Plaintiff brings this action on behalf of herself and on behalf of herself and others similarly

   situated as a class in this collective action pursuant to the FLSA, 29 U.S.C. §§ 206, 207, and

   216(b).

40. The claims under the FLSA may be pursued by those who opt-in to this case under 29 U.S.C.

   § 216(b).

41. The members of the class are so numerous that joinder of all other members of the class is

   impracticable. While the exact number of the other members of the class is unknown to

   Plaintiff at this time and, can only be ascertained through applicable discovery, Plaintiff

   believes there are several hundred individuals in the putative class.

42. The claims of Plaintiff are typical of the claims of the class. Plaintiff and other members of

   the class work (or have worked) for Defendants as hourly-paid services specialists and were

   subject to the same operational, compensation, and timekeeping policies and practices,


                                                 9
Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 10 of 14                         PageID 10



   including not being paid for the aforementioned “off the clock” hours worked at the

   applicable FLSA overtime compensation rates of pay. As a result, the “off the clock” claims

   of Plaintiff and class members are unified through common theories of Defendants’ FLSA

   statutory violations.

43. Common questions of law and fact exist as to the class which predominate over any

   questions only affecting other members of the class individually and include, but are not

   limited to, the following:

       •       Whether Plaintiff and other members of the class were required, induced or
               expected to perform work without compensation during all times relevant;

       •       Whether Defendants suffered and permitted Plaintiff and other members of the
               class to perform work without compensation during all times relevant;


       •       Whether Defendants failed to pay Plaintiff and other members of the class the
               applicable FLSA overtime compensation rate of pay due them for all hours
               worked in excess of forty (40) hours per week during all times relevant;

       •       The correct statutes of limitations for the claims of Plaintiff and other members of
               the class;

       •       Whether Plaintiff and other members of the class are entitled to damages,
               including but not limited to liquidated damages, and the measure of the damages;
               and,

       •       Whether Defendants are liable for interest, attorneys’ interest, fees, and costs.

44. Plaintiff will fairly and adequately protect the interests of the class as her interests are aligned

   with those of the members of the class. Plaintiff has no interests adverse to the class, and

   Plaintiff has retained competent counsel who are experienced in collective action litigation.

45. The collective action mechanism is superior to the other available methods for a fair and

   efficient adjudication of the controversy. The expenses, costs, and burden of litigation

   suffered by individual members of the class in a collective action are relatively small in


                                                  10
Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 11 of 14                    PageID 11



   comparison to the expenses, costs, and burden of the litigation of individual actions, making

   it virtually impossible for the members of the class to individually seek address for the

   wrongs done to them.

46. Plaintiff and members of the class have suffered, and will continue to suffer, irreparable

   damage from the unlawful policies, practices, and procedures implemented by Defendants.



                                  COUNT I
             FAIR LABOR STANDARDS ACT VIOLATIONS – OVERTIME
                            (On Behalf of the Class)

47. Plaintiff, on behalf of herself and other members of the class, repeats and re-alleges all

   preceding paragraphs as if they were set forth herein.

48. At all times relevant herein, Defendants have been, and continue to be, an employer engaged

   in interstate commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

49. At all times relevant herein, Defendants have employed (and/or continue to employ) Plaintiff

   and each of the other members of the class within the meaning of the FLSA.

50. At all times relevant herein, Defendants have had a common plan, policy, and practice of

   willfully refusing to pay Plaintiff and other members of the class the applicable FLSA

   overtime compensation for all hours worked, including the aforementioned “off the clock”

   compensable work time, in excess of forty (40) hours per week within weekly pay periods

   during the applicable statutory period.

51. At all times herein, Defendants’ common plan, policy, and practice of willfully failing to pay

   Plaintiff and members of the class one and one-half times their regular hourly rate of pay for

   all hours worked in excess of forty (40) per week, has resulted in their claims being unified

   though common theories of FLSA violations.



                                               11
Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 12 of 14                      PageID 12



52. At all times relevant herein, Defendants have had actual as well as constructive knowledge of

   willfully refusing to pay Plaintiff and other members of the class for all hours worked,

   including the aforementioned “off the clock” compensable work time – without a basis of

   good faith.

53. As a result of Defendants’ willfulness and lack of a good faith basis in failing to compensate

   Plaintiff and other members of the class at a rate not less than one and one-half times the

   regular rate of pay for work performed in excess of forty (40) hours per work week within

   weekly pay periods, they have violated and (continue to violate) the FLSA, 29 U.S.C. §

   255(a).

54. Due to Defendants’ willfulness and lack of a good faith basis for their FLSA violations,

   Plaintiff and the other members of the class are entitled to recover from Defendants

   compensation for unpaid overtime wages, an additional equal amount as liquidated damages,

   as well as interest, reasonable attorneys’ fees, costs, and disbursements relating to this action

   for the three-year statutory period under the FLSA, 29 U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

       Whereas, Plaintiff, individually, and on behalf of and all other similarly situated members

of the class, requests this Court to grant the following relief against Defendants

       A.        Designation of this cause as a collective action on behalf of the class and

                 promptly issue notice pursuant to 29 U.S.C. § 216(b), apprising class members of

                 the pendency of this action, permitting other members of the class to assert timely

                 FLSA claims in this action by filing individual consents under 29 U.S.C. §

                 216(b);




                                                 12
Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 13 of 14                   PageID 13



      B.     On Count I, an award of compensation for unpaid overtime wages to Plaintiff and

             the other members of the class at the applicable FLSA overtime rate of pay.

      C.     On Count I, award of liquidated damages to Plaintiff and other members of the

             class;

      D.     On Count I, an award of prejudgment and post-judgment interest at the applicable

             legal rate to Plaintiff and other members of the class;

      E.     On Count I, an award of costs, expenses, and disbursements relating to this action

             together with reasonable attorneys’ fees and expert fees to Plaintiff and other

             members of the class;

      F.     On Count I, a ruling that the three-year statutory period for willful violations

             under the FLSA shall apply in this action, and

      G.     Any other general and specific relief that this Court deems just and proper.

                                 JURY TRIAL DEMAND

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

TRIAL BY JURY on all issues so triable.



Dated: December 2, 2019.                    Respectfully Submitted,

                                            s/Gordon E. Jackson
                                            Gordon E. Jackson (TN BPR #8323)
                                            J. Russ Bryant (TN BPR #33830)
                                            Robert E. Turner, IV (TN BPR #35364)
                                            Robert E. Morelli, III (TN BPR #37004)
                                            Nathaniel A. Bishop (TN BPR #35944)
                                            JACKSON, SHIELDS, YEISER & HOLT
                                            Attorneys at Law
                                            262 German Oak Drive
                                            Memphis, Tennessee 38018
                                            Telephone: (901) 754-8001
                                            Facsimile: (901) 754-8524

                                              13
Case 1:19-cv-01281-JDB-jay Document 1 Filed 12/02/19 Page 14 of 14   PageID 14



                                   gjackson@jsyc.com
                                   rbryant@jsyc.com
                                   rturner@jsyc.com
                                   rmorelli@jsyc.com
                                   nbishop@jsyc.com

                                   ATTORNEYS FOR PLAINTIFFS




                                     14
